Case 4:19-cr-40051-TSH Document 4 Filed 11/21/19 Page 1 of 4

UNITED STATES DISTRICT COURT
DISTRICT OF MASSACHUSETTS
Criminal No. 9c - 4ogs|- 75H

UNITED STATES OF AMERICA

Vv. Violations:

)
)
)
)
MUHAMMAD MUSHTAQ ) Counts One and Two: Trafficking in
BALAPARYA, ) Contraband Smokeless Tobacco
)
)
)
)
)

(18 U.S.C. § 2342(a))
Defendant

Forfeiture Allegation:
18 U.S.C. §§ 981(a)(1)(C), 2344(c) and

28 U.S.C. § 2461(c)
INDICTMENT
COUNT ONE
Trafficking in Contraband Smokeless Tobacco
(18 U.S.C. § 2342(a))
The Grand Jury charges:
From in or about December 2014 until in or about October 2016, in Shrewsbury, in the
District of Massachusetts and elsewhere, the defendant,
MUHAMMAD MUSHTAQ BALAPARYA,
did knowingly ship, transport, receive, possess, sell, distribute, and purchase contraband
smokeless tobacco, as that term is defined in Title 18, United States Code, Section 2341, to wit: a
quantity in excess of 500 single-unit consumer-sized cans and packages of smokeless tobacco
and their equivalent, that were in the possession of a person other than one described in Title 18,

United States Code, Section 2341(7)(A) through (D).

All in violation of Title 18, United States Code, Section 2342(a).
Case 4:19-cr-40051-TSH Document 4 Filed 11/21/19 Page 2 of 4

COUNT TWO
Trafficking in Contraband Smokeless Tobacco
(18 U.S.C. § 2342(a))

The Grand Jury further charges:

From in or about July 2017 until in or about April 2018, in Shrewsbury, in the District of
Massachusetts and elsewhere, the defendant,

MUHAMMAD MUSHTAQ BALAPARYA,

did knowingly ship, transport, receive, possess, sell, distribute, and purchase contraband
smokeless tobacco, as that term is defined in Title 18, United States Code, Section 2341, to wit: a
quantity in excess of 500 single-unit consumer-sized cans and packages of smokeless tobacco
and their equivalent, that were in the possession of a person other than one described in Title 18,

United States Code, Section 2341(7)(A) through (D).

All in violation of Title 18, United States Code, Section 2342(a).
Case 4:19-cr-40051-TSH Document 4 Filed 11/21/19 Page 3 of 4

FORFEITURE ALLEGATION
(18 U.S.C. §§ 981(a)(1)(B) & 2344(c) and 28 U.S.C. § 2461)

The Grand Jury further charges:

1. Upon conviction of the offense alleged in Counts One and Two of this Indictment, in
violation of Title 18, United States Code, Section 2342(a), the defendant,

MUHAMMAD MUSHTAQ BALAPARYA,

shall forfeit to the United States, pursuant to Title 18, United States Code, Sections 981(a)(1)(B)
and 2344(c), and Title 28, United States Code, Section 2461(c), any property, real or personal,
which constitutes or is derived from proceeds traceable to the commission of the offense. The
property to be forfeited includes but is not limited to:

a. Smokeless tobacco and cigars seized by the Bureau of Alcohol, Tobacco &
Firearms and Massachusetts State Police from 420 Boston Turnpike Road,
Shrewsbury, Massachusetts on or about October 14, 2016; and

b. Smokeless tobacco and cigars seized by the Bureau of Alcohol, Tobacco &
Firearms and Massachusetts State Police from 420 Boston Turnpike Road,
Shrewsbury, Massachusetts on or about April 27, 2018.

2. If any of the property described in Paragraph 2 above as being forfeitable pursuant to
Title 18, United States Code, Sections 981(a)(1)(B) and 2344(c), and Title 28, United States
Code, Section 2461(c), as a result of any act or omission of the defendants --

a. cannot be located upon the exercise of due diligence;

b. has been transferred or sold to, or deposited with a third party;

c. has been placed beyond the jurisdiction of this Court;

d. has been substantially diminished in value; or

e. has been commingled with other property which cannot be divided
without difficulty;
Case 4:19-cr-40051-TSH Document 4 Filed 11/21/19 Page 4 of 4

it is the intention of the United States, pursuant to Title 28, United States Code, Section 2461(c),
incorporating Title 21, United States Code, Section 853(p), to seek forfeiture of any other
property of the defendants up to the value of such property described in Paragraph 2 above.

All pursuant to Title 18, United States Code, Sections 981(a)(1)(C) and 2344(c) and Title

28 United States Code, Section 2461(c).

A TRUE BILL

WIM

JOHN T\MNY.CAHY
ISTANT UNITED STATES ATTORNEY
DISTRICT OF MASSACHUSETTS

District of Massachusetts: NOVEMBER 2) _, 2019
Returned into the District Court by the Grand Jurors and filed.

 

J

aH
Dyan Aang tlscye
E Y'CLERK
